DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on January 11, 2022. The application contains claims 1-21: 
Claim 20 is cancelled
Claim 21 is newly added
Claims 1, 6, 8, 13, 14, and 19 are amended
Claims 1-19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on January 11, 2022 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
In view of the amendments to the claims, the objections to claims 6, 13, and 19 are withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the rejections to claims 1-20 are withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments are with respect to the new limitations introduced with the amendments. Even though all arguments have been addressed with new rationale in the updated 35 U.S.C. 103 rejections as set forth below, the main argument of Applicant’s is responded to as follows for clarity and emphasis:
In response to Applicant’s main argument on page 9 of the Remarks:
“For example, claim 1 recites, among other things, “determining that the attribute from the metadata does not correspond to a column of the plurality of initial columns in the data warehouse table.” However, Sichi does not appear to disclose, teach, or suggest at least these elements.”
The examiner responds as follows:
Sichi et al. (US 20090083306 A1), Fig. 5 and paragraphs [0032]-[0035], teaches the process of finding custom fields by extracting actual metadata via an actual source account, extracting standard metadata via a generic source account, and then comparing the actual metadata to the standard metadata to find custom fields. This process of identifying custom fields determines that a custom field does not exist in the standard metadata, i.e., “the attribute from the metadata does not correspond to a column” in the standard metadata that includes “the plurality of initial columns in the data warehouse table”. In addition, new data fields and modified data fields as taught in Fig. 8, 804, 806 and paragraphs [0046]-[0047] also indicate “… the attribute … does not correspond to a column in the data warehouse table”. 
Therefore, Sichi teaches the limitation “determining that the attribute from the metadata does not correspond to a column of the plurality of initial columns in the data warehouse table.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sichi et al. (US 20090083306 A1), in view of Bookshelf v7.5.3 Extension Columns.

With regard to claim 1,
Sichi teaches
a method (Abstract), comprising: 
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: reserve static data fields, also known as "flexible fields", for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. Fig. 7A; [0022]; [0044]: existing columns in data warehouse 314 table corresponds to “a plurality of initial columns”); 
receiving metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources. Fig. 5; [0032]-[0035]: receive metadata from a source via an actual source account and identify from the metadata custom fields that are not part of the standard metadata, wherein a custom field corresponds to “an attribute” for the data warehouse table); 
extracting the attribute from the metadata (Fig. 5; [0032]-[0035]: extract actual metadata by an actual source account, extract standard metadata by a generic source account, and compare the actual metadata to the standard metadata to find custom fields, wherein this process of identifying custom fields corresponds to “extracting the attribute from the metadata”); 
determining that the attribute from the metadata does not correspond to a column of the plurality of initial columns in the data warehouse table (Fig. 5; [0032]-[0035]: the process of finding custom fields as discussed above determines that a custom field does not exist in the standard metadata, i.e., “the attribute from the metadata does not correspond to a column” in the standard metadata that includes “the plurality of initial columns in the data warehouse table”. Fig. 8, 804, 806; [0046]-[0047]: new data fields and modified data fields also indicate “… the attribute … does not correspond to a column in the data warehouse table”); 
executing instructions to move data associated with the attribute into the next unallocated column of the data warehouse table (Fig. 3A; [0021]-[0024]; Fig. 1; [0016]: ETL 310 moves data from a source database to data warehouse 314, during which data in a new/custom field is moved to one of the “flexible fields” in the data warehouse, wherein such a flexible field corresponds to “the next unallocated column of the data warehouse table”).
Sichi does not explicitly teach
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type; 
mapping the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: reserve multiple sets of extension columns of various data types in a database table in addition to the initial table columns); 
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components. This teaches selecting extension columns that are both not used by standard Siebel applications, i.e., “a next unallocated column”, and match the data type of added fields, i.e., "a match between the data type", wherein data type corresponds to “a property corresponding to the attribute from the metadata”); 
mapping the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the normal table columns in the data warehouse table to be used in the ETL process. Doing so would provide the benefits of when there is a need for a custom column, an existing standard extension column in an existing standard extension table can be adapted without adding any new columns to the database schema as taught by Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 3,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the method of claim 1, further comprising pre-seeding one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 4,
As discussed in claim 3, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the method of claim 3, further comprising generating an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre-seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 5,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the method of claim 1, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

With regard to claim 7,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the method of claim 1, wherein an auto-allocation engine receives design-time flex metadata and runtime flex metadata (Fig. 2, step 202; [0018]: design-time metadata, e.g., a path that starts with a particular data field or type of data field associated with one or more data sources and indicates intermediate processing. Fig. 2, step 204, 206; [0019]-[0020]: runtime metadata to accommodate a data field change).

With regard to claim 8,
Sichi teaches
a system ([0013]), comprising:
memory ([0013]: memory) storing computer-executable instructions; and 
one or more hardware processors ([0013]: processor) configured to access the memory and perform the computer-executable instructions to at least: 
reserve, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: reserve static data fields, also known as "flexible fields", for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. Fig. 7A; [0022]; [0044]: existing columns in data warehouse 314 table corresponds to “a plurality of initial columns”); 
receive metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources. Fig. 5; [0032]-[0035]: receive metadata from a source via an actual source account and identify from the metadata custom fields that are not part of the standard metadata, wherein a custom field corresponds to “an attribute” for the data warehouse table); 
extract the attribute from the metadata (Fig. 5; [0032]-[0035]: extract actual metadata by an actual source account, extract standard metadata by a generic source account, and compare the actual metadata to the standard metadata to find custom fields, wherein this process of identifying custom fields corresponds to “extracting the attribute from the metadata”); 
determine that the attribute from the metadata does not correspond to a column of the plurality of initial columns in the data warehouse table (Fig. 5; [0032]-[0035]: the process of finding custom fields as discussed above determines that a custom field does not exist in the standard metadata, i.e., “the attribute from the metadata does not correspond to a column” in the standard metadata that includes “the plurality of initial columns in the data warehouse table”. Fig. 8, 804, 806; [0046]-[0047]: new data fields and modified data fields also indicate “… the attribute … does not correspond to a column in the data warehouse table”); 
execute instructions to move data associated with the attribute into the next unallocated column of the data warehouse table (Fig. 3A; [0021]-[0024]; Fig. 1; [0016]: ETL 310 moves data from a source database to data warehouse 314, during which data in a new/custom field is moved to one of the “flexible fields” in the data warehouse, wherein such a flexible field corresponds to “the next unallocated column of the data warehouse table”).
Sichi does not explicitly teach
select the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type; 
map the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserve, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: reserve multiple sets of extension columns of various data types in a database table in addition to the initial table columns); 
select the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components. This teaches selecting extension columns that are both not used by standard Siebel applications, i.e., “a next unallocated column”, and match the data type of added fields, i.e., "a match between the data type", wherein data type corresponds to “a property corresponding to the attribute from the metadata”); 
map the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the normal table columns in the data warehouse table to be used in the ETL process. Doing so would provide the benefits of when there is a need for a custom column, an existing standard extension column in an existing standard extension table can be adapted without adding any new columns to the database schema as taught by Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 10,
As discussed in claim 8, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the system of claim 8, wherein the computer-executable instructions are further performed to at least pre-seed one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 11,
As discussed in claim 10, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the system of claim 10, wherein the computer-executable instructions are further performed to at least generate an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre-seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 12,
As discussed in claim 8, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the system of claim 8, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

With regard to claim 14,
Sichi teaches
one or more non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system (Fig. 1), configure to the computer system to perform operations comprising: 
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: reserve static data fields, also known as "flexible fields", for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. Fig. 7A; [0022]; [0044]: existing columns in data warehouse 314 table corresponds to “a plurality of initial columns”); 
receiving metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources. Fig. 5; [0032]-[0035]: receive metadata from a source via an actual source account and identify from the metadata custom fields that are not part of the standard metadata, wherein a custom field corresponds to “an attribute” for the data warehouse table); 
extracting the attribute from the metadata (Fig. 5; [0032]-[0035]: extract actual metadata by an actual source account, extract standard metadata by a generic source account, and compare the actual metadata to the standard metadata to find custom fields, wherein this process of identifying custom fields corresponds to “extracting the attribute from the metadata”); 
determining that the attribute from the metadata does not correspond to a column of the plurality of initial columns in the data warehouse table (Fig. 5; [0032]-[0035]: the process of finding custom fields as discussed above determines that a custom field does not exist in the standard metadata, i.e., “the attribute from the metadata does not correspond to a column” in the standard metadata that includes “the plurality of initial columns in the data warehouse table”. Fig. 8, 804, 806; [0046]-[0047]: new data fields and modified data fields also indicate “… the attribute … does not correspond to a column in the data warehouse table”); 
executing instructions to move data associated with the attribute into the next unallocated column of the data warehouse table (Fig. 3A; [0021]-[0024]; Fig. 1; [0016]: ETL 310 moves data from a source database to data warehouse 314, during which data in a new/custom field is moved to one of the “flexible fields” in the data warehouse, wherein such a flexible field corresponds to “the next unallocated column of the data warehouse table”).
Sichi does not explicitly teach
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type; 
mapping the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: reserve multiple sets of extension columns of various data types in a database table in addition to the initial table columns); 
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components. This teaches selecting extension columns that are both not used by standard Siebel applications, i.e., “a next unallocated column”, and match the data type of added fields, i.e., "a match between the data type", wherein data type corresponds to “a property corresponding to the attribute from the metadata”); 
mapping the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the normal table columns in the data warehouse table to be used in the ETL process. Doing so would provide the benefits of when there is a need for a custom column, an existing standard extension column in an existing standard extension table can be adapted without adding any new columns to the database schema as taught by Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 16,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein the operations further comprise pre-seeding one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 17,
As discussed in claim 16, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the one or more non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise generating an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre- seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 18,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

Claims 2, 6, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichi et al. (US 20090083306 A1), in view of Bookshelf v7.5.3 Extension Columns, and in further view of Kumar et al. (US 20150234870 A1).

With regard to claim 2,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the method of claim 1, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the method of claim 1, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 6,
As discussed in claim 5, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the method of claim 5, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader.
Kumar teaches
the method of claim 5, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 9,
As discussed in claim 8, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the system of claim 8, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the system of claim 8, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 13,
As discussed in claim 12, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the system of claim 12, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader.
Kumar teaches
the system of claim 12, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 15,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the one or more non-transitory computer-readable storage medium of claim 15, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 19,
As discussed in claim 18, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the one or more non-transitory computer-readable storage medium of claim 18, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader.
Kumar teaches
the one or more non-transitory computer-readable storage medium of claim 18, wherein the metadata loader includes i) a source metadata code loader, ii) a target metadata code loader, or iii) a source metadata code loader and a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sichi et al. (US 20090083306 A1), in view of Bookshelf v7.5.3 Extension Columns, and in further view of FOT et al. (US 20110295866 A1).

With regard to claim 21,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the method of claim 1, wherein a token indicates that a first attribute from the customer source is semantically equivalent with a second attribute from a second customer source, wherein the first attribute is associated with a first language, and the second attribute is associated with a second language, and wherein the first attribute and the second attribute belong in the next unallocated column of the data warehouse table.
FOT teaches
the method of claim 1, wherein a token indicates that a first attribute from the customer source is semantically equivalent with a second attribute from a second customer source, wherein the first attribute is associated with a first language, and the second attribute is associated with a second language, and wherein the first attribute and the second attribute belong in the next unallocated column of the data warehouse table (Fig. 3A, 3B; [0034]-[-0036]: translation table includes tokens that indicate two attributes from different data sources each associated with a language are semantically equivalent. Mapping attributes from multiple data sources to the same unallocated column of the data warehouse table is already addressed in the parent claim above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of FOT to integrate data from different sources that is of different reference schema into the same data warehouse. Doing so would avoid the cumbersome task of converting an existing database to a different reference data schema and make it practically more feasible and efficient to extract, transform, and load data from heterogenous data sources into a consolidated data warehouse for data analyses and report.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168